DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-4 and 12-13 in the reply filed on 1/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper, and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 08/23/2018. It is noted, however, that applicant has not filed a certified copy of the EP18190477.2 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 07/19/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the natural fibers are selected from material of the group consisting of sisal, hemp, jute, flax and fibers in the same plant genus" in lines 2-3. It is unclear what plant genus the material can be, specifically because the listed materials do not come from the same plant genus. For purposes of examination, claim 4 is interpreted as reciting “wherein the natural fibers are selected from the material of the group consisting of sisal, fibers in the same plant genus of sisal, hemp, fibers in the same the plant genus of hemp, jute, fibers in the same the plant genus of jute, flax, and fibers in the same the plant genus of flax.”
Claim 12 recites the limitation "wherein the trim component is produced by a method according to claim 5" in lines 2-3. This limitation is rendered indefinite because it incorporates the limitations of claim 5, wherein claim 5 is currently withdrawn. For purposes of examination, all limitations of claim 5 are interpreted as being explicitly recited in claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buit et al. (EP 3260287 A1).
Regarding claim 1, Buit teaches a trim component (interior part) for covering an interior space of a passenger transport vehicle (motor vehicle) (Abstract, Par. 0001-0003, 0020) comprising: a pressed natural fiber composite element having at least one visible side perceptible from the interior space of the passenger transport vehicle, said pressed natural fiber composite element forms a natural fiber surface with a structure of individual natural fibers (Abstract, Par. 0001-0004, 0018, 0024), and a protective varnish layer applied to the natural fiber surface so that the natural fibers are surrounded by varnish (Par. 0004-0005, and 0017), such that the structure of the natural fibers can be perceived by touch (Par. 0003 – see “rough”).
Regarding claim 2, Buit teaches the trim component according to claim 1, wherein the protective varnish layer (protective layer) is UV-resistant and/or scratch-resistant (Par. 0004-0005 and 0017).
Regarding claim 3, Buit teaches the trim component according to claim 1, wherein the natural fiber composite element comprises a binding matrix (plastic matrix material) for the natural fibers made of a thermoplastic material or of a thermosetting plastic material (Par. 0018).

Regarding claim 13, Buit teaches the trim component for covering an interior space of a passenger transport vehicle according to claim 3, wherein the thermoplastic material is polypropylene (PP) (Par. 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buit et al. (EP 3260287 A1) as applied to claims 1 and 2 above, further in view of Francke (US 20180141502 A1).
Regarding claim 4, Buit teaches all of the elements of the claimed invention as stated above for claims 1 and 2. Buit further teaches wherein the natural fibers are hemp, jute, sisal, or flax (Par. 0018).
Buit does not teach wherein the natural fibers are constructed in the form of a needled or non-needled nonwoven fabric, or a woven fabric, or a unidirectional layer.
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a protective varnish and natural fibers wherein the natural fibers are constructed in the form of a woven fabric (Francke, Par. 0004, 0012-0014, 0018, and 0021).
Since both Buit and Francke teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buit with the teachings of Francke and construct Buit’s natural fibers as a woven fabric. This would allow for the trim component to have a high-grade, pleasing appearance, and be cost-effective (Francke, Par. 0007-0010, and 0014-0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782